249 F.2d 1
TECHNICAL TAPE CORPORATION, Plaintiff-Appellant,v.MINNESOTA MINING and MANUFACTURING COMPANY, Defendant-Appellee.
No. 337.
Docket 24207.
United States Court of Appeals Second Circuit.
Decided November 8, 1957.

Daniel L. Morris, Curtis, Morris & Safford, New York City, for plaintiff-appellant.
H. H. Hamilton, Burgess, Ryan & Hicks, New York City, for defendant-appellee.
Before MEDINA and WATERMAN, Circuit Judges, and LEIBELL, District Judge.
PER CURIAM.


1
Technical Tape Corporation, plaintiff-appellant, was unsuccessful on its appeal from the Judgment entered in the District Court, which held the Minnesota Mining and Manufacturing Company's patent No. 2,177,627 valid and infringed by Technical Tape Corporation. The mandate filed September 24, 1957, included defendant-appellee's (Minnesota Mining and Manufacturing Company's) printing costs of $2,275.00 as taxed by the Clerk of this Court. Technical Tape Corporation has moved in this Court to have the mandate recalled, costs retaxed, and for other relief.


2
Technical Tape Corporation now charges that Minnesota Mining and Manufacturing Company, in having its costs taxed, submitted to the Clerk of this Court a printing bill that was so far out of line with established rates as to raise a question as to whether or not the bill was true or false. We have considered the affidavits and exhibits submitted by the parties and we are satisfied that the printing bill was a genuine bill and was actually paid by Minnesota Mining and Manufacturing Company's attorneys in St. Paul early in May of this year, some time before the appeal was decided on August 2, 1957.


3
But the printing bill of the defendant-appellee was high compared with the customary rates in this district and included a charge for overtime that cannot be considered as ordinary or necessary. The printing costs heretofore allowed should be reduced by $750.00.


4
The mandate issued September 23, 1957 is recalled solely for the purpose of having the Clerk of this Court retax the printing costs at $1,525.00.